Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 1 of 24                  PageID #: 76




                    WedIN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF HAWAII

   YOSHIRO P. SANNEY,                               CIVIL NO. 20-00141 HG-WRP
   #12275-122,
                                                    ORDER DISMISSING FIRST
                   Plaintiff,                       AMENDED COMPLAINT AND
                                                    DENYING MOTION FOR
             vs.                                    APPOINTMENT OF COUNSEL

   HALAWA MEDICAL UNIT;
   MEDICAL UNIT STAFF AND ADMIN
   TEAM, BARNEY TOYAMA, M.D.;
   JOHN DOE 1, JANE DOE 1; JOHN
   DOE 2,

                   Defendants.


             ORDER DISMISSING FIRST AMENDED COMPLAINT AND
              DENYING MOTION FOR APPOINTMENT OF COUNSEL


         Before the Court is pro se Plaintiff Yoshiro P. Sanney’s (“Sanney”) first

  amended prisoner civil rights complaint (“FAC”) brought pursuant to 42 U.S.C.

  § 1983, ECF No. 12, and his Motion for Appointment of Counsel (“Motion”), ECF

  No. 14. Sanney claims that Defendants Barney Toyama, M.D., John Doe 1, Jane

  Doe 1, and John Doe 2 1 violated his rights under the Eighth Amendment by


         1
           In his original Complaint, Sanney also named as Defendants the “Halawa Medical Unit”
  and the “Medical Unit Staff and Admin Team.” ECF No. 1 at 1–2. The Court previously
  dismissed Sanney’s claims against these Defendants. ECF No. 4 at 9–10. The “Halawa Medical
  Unit” and the “Medical Unit Staff and Admin Team” are therefore TERMINATED as
  Defendants.
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 2 of 24                      PageID #: 77




  denying him adequate medical care at the Halawa Correctional Facility (“HCF”). 2

  Sanney names all Defendants in both their individual and official capacities.

         For the following reasons, Sanney’s claims for money damages and

  prospective declaratory or injunctive relief against Defendants in their official

  capacities are DISMISSED with prejudice. Sanney’s denial-of-medical-care claim

  against Dr. Toyama in his individual capacity is DISMISSED with prejudice.

  Sanney’s claims against John Doe 1, Jane Doe 1, and John Doe 2 in their

  individual capacities are DISMISSED with leave granted to amend. In order to

  proceed against the Doe Defendants, Sanney must file an amended pleading that

  cures the deficiencies in his claims on or before Wednesday, July 7, 2021.

  Sanney’s Motion for Appointment of Counsel is DENIED without prejudice.

                               I. STATUTORY SCREENING

         The Court must conduct a pre-Answer screening of all prisoners’ pleadings

  pursuant to 28 U.S.C. §§ 1915(e)(2) (if they are proceeding in forma pauperis) and

  1915A(a) (if they allege claims against government officials). Claims or

  complaints that are frivolous, malicious, fail to state a claim for relief, or seek

  damages from defendants who are immune from suit must be dismissed. See



         2
           Sanney was released from state custody, and he is currently incarcerated at the Federal
  Detention Center—Honolulu. See Federal Bureau of Prisons, https://www.bop.gov/inmateloc/
  (search Yoshiro Sanney).
                                                  2
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 3 of 24                PageID #: 78




  Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc); Rhodes v.

  Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

        Screening under 28 U.S.C. §§ 1915(e)(2) and 1915A(a) involves the same

  standard of review as that used under Federal Rule of Civil Procedure 12(b)(6).

  See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (citation omitted).

  Under Rule 12(b)(6), a complaint must “contain sufficient factual matter, accepted

  as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

  U.S. 662, 678 (2009) (internal quotation marks omitted). A claim is “plausible”

  when the facts alleged in the complaint would support a reasonable inference that

  the plaintiff is entitled to relief from a specific defendant for specific misconduct.

  Id. (citation omitted). “Threadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements, do not suffice.” Id. The “mere

  possibility of misconduct” or an “unadorned, the defendant-unlawfully-harmed me

  accusation” falls short of meeting this plausibility standard. Id. at 678-79; see also

  Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

        Pro se litigants’ pleadings must be liberally construed, and all doubts should

  be resolved in their favor. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

  (citations omitted). The Court must grant leave to amend if it appears the defects

  in the complaint can be corrected, Lopez, 203 F.3d at 1130, but if a claim or



                                              3
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 4 of 24                        PageID #: 79




  complaint cannot be saved by amendment, dismissal with prejudice is appropriate.

  Sylvia Landfield Tr. v. City of Los Angeles, 729 F.3d 1189, 1196 (9th Cir. 2013).

                                      II. BACKGROUND 2

         Sanney was diagnosed with “inactive tuberculosis” in 2010. 3 ECF No. 12 at

  11. In July 2016, Sanney began experiencing what he describes as “symptoms

  consistent with pneumonia,” 4 including “chills, night sweats, incessant coughing,

  shortness of breath, exhaustion[,] and loss of appetite[.]” Id. at 7. Sanney also

  experienced difficulty sleeping because of “constant coughing, . . . discomfort, and

  the aches in [his] joints, hips[,] and neck area.” Id. Over the course of a month,

  Sanney visited the HCF’s medical unit three times and was seen by three different

  nurses. Id.




         2
           On screening, Sanney’s facts are accepted as true and construed in the light most
  favorable to him. Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014).
         3
           Tuberculosis (“TB”) is a potentially serious infectious disease that mainly affects the
  lungs. See Mayo Clinic, Tuberculosis, https://www.mayoclinic.org/diseases-
  conditions/tuberculosis/symptoms-causes/syc-20351250 (last visited May 28, 2021). Inactive
  TB is a condition in which an individual has tuberculosis, but the bacteria remain in an inactive
  state and cause no symptoms. See id. Inactive TB can turn into active TB. See id. Symptoms
  of active TB include coughing, unintentional weight loss, fatigue, fever, night sweats, chills and
  loss of appetite. See id.
         4
           Pneumonia is an infection that inflames the air sacs in one or both lungs. See Mayo
  Clinic, Pneumonia, https://www.mayoclinic.org/diseases-conditions/pneumonia/symptoms-
  causes/syc-20354204 (last visited May 28, 2021). Symptoms of pneumonia may include
  coughing, fatigue, fever, sweating, shaking chills, and shortness of breath. See id.
                                                   4
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 5 of 24           PageID #: 80




        During Sanney’s first visit to the medical unit, he was seen by John Doe 1.

  Id. John Doe 1 took Sanney’s temperature and blood pressure, and he weighed

  Sanney. Id. Sanney told John Doe 1 about his various symptoms, including the

  chills, night sweats, coughing, shortness of breath, fatigue, and aches. Id. John

  Doe 1 listened to Sanney breathe with a stethoscope and said that it sounded as

  though Sanney had pneumonia. Id. John Doe 1 told Sanney he would schedule

  Sanney to see a doctor. Id.

        Sanney claims that it usually took between three and seven days to see a

  doctor. Id. After waiting a week, Sanney submitted a medical request. Id. By this

  time, Sanney’s condition “had continued to deteriorate.” Id. He was sleeping “less

  and less,” could eat “only bread and some soup,” and was “coughing all the time.”

  Id. During Sanney’s second visit to the medical unit, he met with Jane Doe 1. Id.

  Jane Doe 1 took Sanney’s temperature and blood pressure, and she weighed him.

  Id. Sanney described his symptoms to Jane Doe 1. Id. Jane Doe 1 suspected that

  Sanney had the flu and told him to drink a lot of water. Id. Jane Doe 1 also told

  Sanney that she would schedule an appointment for him to see a doctor. Id. at 8.

        After a “few days,” Sanney’s condition “worsened considerably.” Id. The

  aches in his neck, hips, and joints became “more pronounced,” and walking

  became difficult because of his “inability to breathe freely[.]” Id. A week after his

  second visit to the medical unit, Sanney submitted a another medical request. Id.

                                            5
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 6 of 24                     PageID #: 81




  During Sanney’s third visit to the medical unit, he was seen by John Doe 2. 5 Id.

  John Doe 2 took Sanney’s temperature and blood pressure, and he weighed

  Sanney. Id. When Sanney said that he wanted pain medication, John Doe 2 told

  Sanney that he first needed to see a doctor. Id. John Doe 2 told Sanney that his

  symptoms appeared to be related to his tuberculosis. Id. John Doe 2 told Sanney

  that he would schedule an appointment for him to see a doctor, and he sent Sanney

  back to his cell. Id.

         After another week passed, Sanney filed a grievance against the medical unit

  and its staff. Id. A “few days” later, Sanney saw Dr. Toyama. Id. at 9. Dr.

  Toyama examined Sanney and ordered a chest X-ray. Id. The X-ray revealed an

  “abnormality” in Sanney’s “upper right lung.” Id. Dr. Toyama then ordered a

  second chest X-ray. Id. The second X-ray showed “some scarring in [Sanney’s]

  upper right lung.” Id. A radiologist, Dr. Cavin, who reviewed the second set of

  X-rays said that a CT scan 6 could be done “if further information [was] desired.”

  Id. (emphasis added). Instead of ordering a CT scan, Dr. Toyama chose to




         5
             According to Sanney, John Doe 2’s first name is “Harvey.” ECF No. 12 at 8.
         6
            A computerized tomography (“CT”) scan combines a series of X-ray images taken from
  different angles to create cross-sectional images of bones, blood vessels, and soft tissues. See
  Mayo Clinic, CT Scan, https://www.mayoclinic.org/tests-procedures/ct-scan/about/pac-
  20393675 (last visited May 28, 2021).

                                                  6
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 7 of 24                        PageID #: 82




  prescribe a five-day dose of an antibiotic, Azithromycin. 7 Id. After taking this

  medication, Sanney’s “symptoms eased up a bit,” his “coughing lessened,” and his

  “appetite slowly returned[.]” Id. Sanney was able to return to his job at the HCF’s

  Print Shop. Id.

         About a year later, just as Sanney thought that he “was healed,” his

  symptoms reappeared. Id. Sanney submitted another a medical request asking to

  see Dr. Toyama. Id. Dr. Toyama examined Sanney and ordered another chest

  X-ray. Id. A different radiologist, Dr. Summers, recommended that a CT scan be

  taken. Id. Dr. Toyama ordered a CT scan at Pali Momi Medical Center. Id.

         On September 15, 2017, Sanney was called to the medical unit where he was

  told that he had active tuberculosis. 8 Id. Sanney was immediately taken to the

  Queen’s Medical Center (“QMC”). Id. Sanney was admitted and placed in an

  isolation unit. Id. Additional tests for tuberculosis, however, came back negative.

  Id.




         7
          Azithromycin is used to treat certain bacterial infections in many different parts of the
  body. See Mayo Clinic, Azithromycin, https://www.mayoclinic.org/drugs-
  supplements/azithromycin-oral-route/description/drg-20072362 (last visited May 28, 2021).
         8
             It is unclear whether this diagnosis came from Dr. Toyama or a doctor at Pali Momi.

                                                   7
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 8 of 24                       PageID #: 83




         On September 19, 2017, a pulmonologist, Dr. Sato, performed a

  bronchoscopy. 9 Id. Dr. Sato concluded that Sanney had “invasive pulmonary

  aspergillosis.” 10 Id. According to Sanney, Dr. Sato estimated that Sanney had the

  infection for between nine and twelve months. Id. at 9–10. Sanney immediately

  received another antibiotic, “Vericonazole.” 11 Id. at 10.

         Sanney was discharged from the QMC on September 28, 2017. Id. Sanney

  continued taking Voriconazole until he developed an “adverse reaction” to the

  medication. Id. Because Sanney “did well” after he was taken off the medication,

  his outpatient visits ended in January 2019. Id. Sanney was transferred to the

  Saguaro Correctional Center in March 2019, where he did not have to see a doctor

  regarding his alleged lung injury. Id.

         Sanney filed his original Complaint on March 27, 2020. ECF No. 1. The

  Court issued an Order Dismissing Complaint with Leave to Amend on April 10,


         9
            During a bronchoscopy, a thin tube is passed through the nose or mouth, down the
  throat, and into the lungs. See Mayo Clinic, Bronchoscopy, https://www.mayoclinic.org/tests-
  procedures/bronchoscopy/about/pac-20384746 (last visited May 28, 2021). The procedure
  allows a doctor to examine the lungs and air passages. Id.
         10
             Aspergillosis is an infection caused by a type of mold. See Mayo Clinic, Aspergillosis,
  https://www.mayoclinic.org/diseases-conditions/aspergillosis/symptoms-causes/syc-20369619
  (last visited May 28, 2021). Invasive aspergillosis is the most severe form of the infection. Id.
         11
             Although Sanney refers to “Vericonazole,” it appears that he means “Voriconazole.”
  Voriconazole is used to treat serious fungal or yeast infections, such as aspergillosis. See Mayo
  Clinic, Voriconazole, https://www.mayoclinic.org/drugs-supplements/voriconazole-oral-
  route/side-effects/drg-20095248?p=1 (last visited May 28, 2021). The Court refers to this
  antibiotic as Voriconazole.
                                                  8
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 9 of 24             PageID #: 84




  2020. ECF No. 4. The Court explained that Sanney’s claims against state officials

  acting in their official capacities were barred by the Eleventh Amendment. Id. at

  8–10. The Court further explained that Sanney failed to state an Eighth

  Amendment claim for denial of adequate medical care because he did not plausibly

  allege that a prison official was deliberately indifferent to a serious medical need.

  Id. at 10–18.

        Sanney filed the FAC on March 4, 2021. ECF. No. 12. Sanney alleges that

  Dr. Toyama, John Doe 1, Jane Doe 1, and John 2 violated the Eighth Amendment

  by denying him adequate medical care. Sanney seeks unspecified compensatory

  and punitive damages. Id. at 16.

        Sanney filed the Motion for Appointment of Counsel on March 10, 2021.

  ECF No. 14. Sanney requests the appointment of counsel because he “is not well

  versed in the law.” Id. at 1.

                                   III. DISCUSSION

  A.    Liability under 42 U.S.C. § 1983

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

  right secured by the Constitution or laws of the United States was violated, and (2)

  that the alleged violation was committed by a person acting under the color of state

  law. See West v. Atkins, 487 U.S. 42, 48 (1988).


                                             9
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 10 of 24                 PageID #: 85




            Section 1983 requires a connection or link between a defendant’s actions

  and the plaintiff’s alleged deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S.

  658, 692 (1978); Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976); May v.

  Enomoto, 633 F.2d 165, 167 (9th Cir. 1980). “A person ‘subjects’ another to the

  deprivation of a constitutional right, within the meaning of section 1983, if he does

  an affirmative act, participates in another’s affirmative acts or omits to perform an

  act which he is legally required to do that causes the deprivation of which

  complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). A

  plaintiff must allege that he suffered a specific injury as a result of a particular

  defendant’s conduct and must affirmatively link that injury to the violation of his

  rights.

  B.        Eleventh Amendment Immunity

            Sanney names each Defendant both in his or her official capacity and

  individual capacity. ECF No. 12 at 1–3.

            “The Eleventh Amendment bars suits for money damages in federal court

  against a state, its agencies, and state officials acting in their official capacities.”

  Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007) (citation

  omitted); see Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101–03

  (1984). It does not bar official-capacity suits for prospective relief to enjoin

  alleged ongoing violations of federal law. See Wolfson v. Brammer, 616 F.3d
                                              10
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 11 of 24             PageID #: 86




  1045, 1065–66 (9th Cir. 2010); see also Will v. Mich. Dep’t of State Police, 491

  U.S. 58, 71 n.10 (1989). Nor does it bar suits for damages against state officials in

  their personal capacities. See Hafer v. Melo, 502 U.S. 21, 30–31 (1991); Porter v.

  Jones, 319 F.3d 483, 491 (9th Cir. 2003).

        Any claims for money damages against Defendants in their official

  capacities are barred by the Eleventh Amendment and DISMISSED with prejudice.

  See Mitchell v. Washington, 818 F.3d 436, 442 (9th Cir. 2016) (“The Eleventh

  Amendment bars claims for damages against a state official acting in his or her

  official capacity.” (citation omitted)). Sanney also may not seek prospective

  declaratory or injunctive relief against Defendants in their official capacities based

  on events at the HCF, because he is no longer incarcerated there. See Dilley v.

  Gunn, 64 F.3d 1365, 1368–69 (9th Cir. 1995) (concluding that prisoner’s claims

  for injunctive relief were moot because he was transferred to another prison and

  had not demonstrated a reasonable expectation that he would be transferred back).

        The Eleventh Amendment does not bar Sanney’s claims for money damages

  against Defendants in their individual capacities. See Mitchell, 818 F.3d at 442

  (explaining that the Eleventh Amendment does not “bar claims for damages

  against state officials in their personal capacities”).




                                             11
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 12 of 24               PageID #: 87




  C.    Eighth Amendment: Denial of Adequate Medical Care

        Sanney alleges that Defendants violated the Eighth Amendment by denying

  him adequate medical care during his incarceration at the HCF. ECF No. 12 at 6–

  13.

        “Individuals in state custody have a constitutional right to adequate medical

  treatment.” Sandoval v. County of San Diego, 985 F.3d 657, 667 (9th Cir. 2021)

  (citing Estelle v. Gamble, 429 U.S. 97, 104–05 (1976)). “For inmates serving

  custodial sentences following a criminal conviction, that right is part of the Eighth

  Amendment’s guarantee against cruel and unusual punishment.” Sandoval, 985

  F.3d at 667.

        “In order to prevail on a claim under the Eighth Amendment for inadequate

  medical care, a plaintiff must show ‘deliberate indifference’ to his ‘serious medical

  needs.’” Colwell v. Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014). “This

  includes both an objective standard—that the deprivation was serious enough to

  constitute cruel and unusual punishment—and a subjective standard—deliberate

  indifference.” Id. (quotation marks omitted).

        To meet the objective element, a plaintiff must first demonstrate the

  existence of a serious medical need. Estelle, 429 U.S. at 104. Such a need exists if

  failure to treat the injury or condition “could result in further significant injury” or


                                             12
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 13 of 24              PageID #: 88




  cause “the unnecessary and wanton infliction of pain.” Edmo v. Corizon, 935 F.3d

  757, 785 (9th Cir. 2019) (per curiam) (quotation marks omitted). “Examples of

  serious medical needs include [t]he existence of an injury that a reasonable doctor

  or patient would find important and worthy of comment or treatment; the presence

  of a medical condition that significantly affects an individual’s daily activities; or

  the existence of chronic and substantial pain.” Lopez, 203 F.3d at 1131 (internal

  quotation marks omitted). “Serious medical needs can relate to physical, dental

  and mental health.” Edmo, 935 F.3d at 785 (quotation marks omitted).

        If a prisoner “establishes a sufficiently serious medical need, he must then

  show the [official’s] response to the need was deliberately indifferent.” Edmo, 935

  F.3d at 786 (quotation marks omitted). “Deliberate indifference is a high legal

  standard.” Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004). The

  indifference to a prisoner’s medical needs must be “substantial.” Lemire v. Cal.

  Dep’t of Corr. & Rehab., 726 F.3d 1062, 1081–82 (9th Cir. 2013). “Mere

  ‘indifference,’ ‘negligence’ or ‘medical malpractice’” will not support a denial-of-

  medical-care claim. Id. at 1082. “Even gross negligence is insufficient to establish

  deliberate indifference to serious medical needs.” Id. Likewise, “[a] difference of

  opinion between a physician and the prisoner—or between medical

  professionals—concerning what medical care is appropriate does not amount to

  deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 987 (9th Cir. 2012)

                                            13
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 14 of 24            PageID #: 89




  (citing Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989)), overruled on other

  grounds by Peralta v. Dillard, 744 F.3d 1076, 1083 (9th Cir. 2014) (en banc). “To

  show deliberate indifference, the plaintiff must show that the course of treatment

  the [official] chose was medically unacceptable under the circumstances and that

  the [official] chose this course in conscious disregard of an excessive risk to the

  plaintiff’s health.” Edmo, 935 F.3d at 786 (quotation marks omitted) (brackets in

  original).

        1.     Dr. Toyama

        Sanney alleges that Dr. Toyama denied him “timely access to specialized

  care,” thereby violating his rights under the Eighth Amendment. ECF No. 12 at

  11. Although Sanney sufficiently alleges that he had a serious medical need when

  he met with Dr. Toyama, he cannot plausibly allege that Dr. Toyama was

  deliberately indifferent to this need.

        When Sanney initially met with Dr. Toyama, he “could barely walk,” had

  aches, experienced “violent coughing,” and had night sweats and the chills. Id. at

  8. Sanney also got sick to the stomach if he ate anything other than bread and

  diluted soup. Id. Sanney described these symptoms to Dr. Toyama during their

  first meeting. Id. at 9.




                                            14
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 15 of 24              PageID #: 90




        Dr. Toyama clearly considered Sanney’s symptoms a “serious medical

  need,” and he treated them as such. Dr. Toyama immediately ordered a chest

  X-ray, and when that X-ray revealed an “abnormality,” he ordered a second chest

  X-ray. Id. at 9. Based on the second set of X-rays, Dr. Toyama prescribed a

  five-day course of antibiotics that alleviated Sanney’s symptoms. Id. Sanney

  acknowledges that his “coughing lessened” and his “appetite slowly returned.” Id.

  Sanney was also able to return to his job at the HCF, albeit on light duty. Id.

  Sanney does not allege any other facts suggesting that his symptoms did not

  continue to improve. Indeed, Sanney acknowledges that as time passed, he thought

  that he “was healed.” Id.

        When Sanney’s symptoms returned “approximately one year later,” Dr.

  Toyama took prompt action. Id. He immediately ordered another chest X-ray. Id.

  After the results of the X-rays came back, Dr. Toyama also ordered a CT scan. Id.

  Sanney was then admitted to the QMC. Id. Sanney does not allege that Dr.

  Toyama had any involvement in his medical care after this point. Although

  Sanney has had two opportunities to do so, he has not plausibly alleged that Dr.

  Toyama was deliberately indifferent to his medical needs.

        Although Sanney asserts that Dr. Toyama should have ordered a CT scan

  after the first two sets of X-rays were taken, id. at 11, as Sanney sets forth, the

  radiologist said, “if further information [was] desired” a CT scan could be done, id.

                                             15
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 16 of 24          PageID #: 91




  at 9 (emphasis added). Sanney responded well to Dr. Toyama’s treatment,

  however, obviating the need for further imaging. If Sanney had not responded well

  to the five-day antibiotic treatment, then Dr. Toyama may have ordered a CT scan,

  but that is not what Sanney alleges occurred.

        Sanney also suggests that, if Dr. Toyama had ordered the CT scan in 2016,

  his invasive pulmonary aspergillosis would have been discovered sooner. Id. at 11.

  This is speculation made from the perspective of hindsight, and it represents only

  Sanney’s after-the-fact disagreement with Dr. Toyama’s treatment. When Sanney

  presented with the same symptoms one year later, Dr. Toyama immediately sent

  him to have a CT scan. It is unclear whether Dr. Toyama or a doctor at Pali Momi

  diagnosed Sanney with tuberculosis. Regardless, once the diagnosis was made,

  Sanney was rushed to an isolation unit at the QMC. After additional tests, within

  days a specialist at the QMC determined that Sanney had invasive pulmonary

  aspergillosis and treatment was started. Even after this treatment concluded,

  Sanney was monitored, as shown by his statement that he continued voriconazole

  until a QMC physician discontinued it due to the side effects Sanney experienced.

        Nothing within these facts suggests that Dr. Toyama acted with deliberate

  indifference to Sanney’s serious medical needs. When Dr. Toyama first became

  involved, he provided Sanney immediate care that improved his condition. When

  Sanney became ill again a year later, Dr. Toyama acted quickly to order testing and

                                           16
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 17 of 24           PageID #: 92




  specialist support. Even if Dr. Toyama misdiagnosed Sanney’s condition initially,

  and this is not evident, Sanney has not plausibly alleged that Dr. Toyama failed to

  provide him safe, timely, and adequate medical treatment with deliberate

  indifference to his health. Sanney’s Eighth Amendment claim against Dr. Toyama

  is DISMISSED with prejudice.

        2.     John Doe 1, Jane Doe 1, and John Doe 2

        Sanney alleges that John Doe 1, Jane Doe 1, and John Doe 2 each violated

  his rights under the Eighth Amendment by failing (1) to schedule a doctor’s

  appointment for him, and (2) to give him any medication for his “pain and

  discomfort” over the course of a month beginning in July 2016. Id. at 7, 13.

  Sanney has not plausibly alleged that any of these Defendants were deliberately

  indifferent to a serious medical need.

        John Doe 1 met with Sanney during his first visit to the medical unit. Id. at

  7. During this visit, John Doe 1 took Sanney’s temperature and blood pressure,

  and he measured Sanney’s weight. Id. After listening to Sanney’s chest with the

  stethoscope, John Doe 1 said it sounded as though Sanney had pneumonia. Id.

  Sanney concedes that his symptoms were “consistent with pneumonia” when he

  met with John Doe 1. Id. John Doe 1 said that he would schedule a doctor’s

  appointment for Sanney and sent him back to his cell. Id. Although Sanney claims


                                           17
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 18 of 24              PageID #: 93




  that John Doe 1 did not give him any medication, Sanney does not allege that he

  asked for any.

        Jane Doe 1 met with Sanney during his second visit to the medical unit. Id.

  at 7–8. Jane Doe 1 also took Sanney’s temperature and blood pressure, and she

  measured his weight. Id. Although Sanney claims that his condition had

  “continued to deteriorate” since his first visit to the medical unit, he does not allege

  that he conveyed this information to Jane Doe 1. In fact, Sanney does not allege

  that he told Jane Doe 1 anything about his first visit to the health unit, including the

  fact that John Doe 1 allegedly promised to schedule a doctor’s appointment. Jane

  Doe 1 told Sanney that he probably had the flu and she would schedule a doctor’s

  appointment. Id. Although Sanney says that he had “hop[ed]” that Jane Doe 1

  would give him medication or his pain and discomfort, he does not allege that he

  asked her for any.

        John Doe 2 met with Sanney during his third visit to the medical unit. Id. at

  8. John Doe 2 took Sanney’s temperature and blood pressure, and he measured

  Sanney’s weight. Id. While Sanney claims that his condition had “worsened

  considerably,” he does not allege that he explained to John Doe 2 his symptoms

  during either of his earlier visits to the health unit. Nor does Sanney allege that he

  told John Doe 2 that two other nurses had promised to schedule a doctor’s

  appointment for him. When Sanney asked for medication or his “aches and

                                            18
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 19 of 24              PageID #: 94




  discomfort,” John Doe 2 explained that he needed to see a doctor first. Id. John

  Doe 2 promised to schedule a doctor’s appointment for Sanney. Id.

        To the extent Sanney claims that John Doe 1, Jane Doe 1, and John Doe 2

  should have gotten him to see a doctor sooner, he does not explain why any of

  them should have suspected that immediate physician attention was required.

  Sanney does not allege that he told Jane Doe 1 about his “deteriorat[ing]”

  condition or his initial visit to the health unit. Nor does he allege that he told John

  Doe 2 about his “considerably” worsened condition or his earlier visits to the

  health unit. Without this context, Sanney has not plausibly alleged that John Doe

  1, Jane Doe 1, or John Doe 2 was deliberately indifferent to his need to see a

  doctor.

        Moreover, to the extent Sanney claims that John Doe 1, Jane Doe 1, and

  John Doe 2 should have given him medication for his “pain and discomfort,”

  Sanney does not allege that he asked John Doe 1 and Jane Doe 1 for any medicine.

  When Sanney asked John Doe 2 for medicine, John Doe 2 explained to Sanney that

  he could not give him any medicine before Sanney met with a doctor. The FAC

  does not plausibly allege that John Doe 2 was deliberately indifferent to Sanney’s

  need for medicine. Instead, John Doe 2 did not provide Sanney with medicine

  because he thought that he was not allowed to do so.



                                             19
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 20 of 24            PageID #: 95




        As written, the FAC alleges insufficient facts for the Court to conclude that

  John Doe 1, Jane Doe 1, and John Doe 2 were deliberately indifferent to a serious

  medical need. Sanney’s claims against these Defendants are DISMISSED with

  leave granted to amend.

  D.    Doe Defendants

        Rule 10(a) of the Federal Rules of Civil Procedure requires the plaintiff to

  include the names of the parties in the action. This is because it is usually

  impossible to serve a summons and pleading on an anonymous defendant. The use

  of Doe Defendants is generally disfavored in the federal court. See Gillespie v.

  Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). Nonetheless, the use of Doe

  Defendants is sometimes necessary when a plaintiff cannot discover the identity of

  the defendant before filing the operative pleading. The burden of identifying and

  serving a defendant remains at all times on the plaintiff, however, and the Court

  will not undertake to investigate the name and identity of an unnamed defendant.

        If Sanney is able to cure the deficiencies in his claims against John Doe 1,

  Jane Doe 1, and John Doe 2, he may use the discovery process for a limited period

  set by the Court to obtain their names, unless it is clear that discovery would not

  uncover their identities, or that the amended complaint will be dismissed on other

  grounds. Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999) (citing

  Gillespie, 629 F.2d at 642).
                                            20
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 21 of 24                PageID #: 96




  E.    Motion for Appointment of Counsel

        Although a federal court “may request an attorney to represent any person

  unable to afford counsel,” 28 U.S.C. § 1915(e)(1), it does not have the authority

  “to make coercive appointments of counsel.” Mallard v. U.S. Dist. Ct. for S. Dist.

  of Iowa, 490 U.S. 296, 310 (1989). The appointment of counsel pursuant to

  28 U.S.C. § 1915(e)(1) is limited to cases presenting “exceptional circumstances.”

  Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009). In determining whether

  “exceptional circumstances” exist, courts consider “the likelihood of success on the

  merits as well as the ability of the [plaintiff] to articulate his claims pro se in light

  of the complexity of the legal issues involved.” Id. (internal quotation marks and

  citation omitted). Neither of these considerations is dispositive, so they must be

  viewed together. Id.

        Sanney’s action does not present exceptional circumstances. The issues

  presented are not complex, the Court has already determined that he is unlikely to

  succeed on the merits of his claims as presented, and judging by the FAC, Sanney

  is well-able to articulate his claims pro se. Accordingly, Sanney’s Motion for

  Appointment of Counsel is DENIED without prejudice.




                                              21
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 22 of 24                       PageID #: 97




                                   IV. LEAVE TO AMEND

        The First Amended Complaint is DISMISSED with leave granted to amend

  consistent with this Order on or before Wednesday, July 7, 2021. The amended

  pleading must cure the deficiencies noted in this Order. Sanney may not expand

  his claims beyond those already alleged or add new claims, without explaining

  how those new claims relate to the claims alleged in the original Complaint.

        Sanney must comply with the Federal Rules of Civil Procedure and the

  Local Rules for the District of Hawaii. An amended pleading must be submitted

  on the court’s prisoner civil rights form and it will supersede the preceding

  complaint. See Ramirez v. County of San Bernardino, 806 F.3d 1002, 1008 (9th

  Cir. 2015); LR10.4. Defendants not renamed and claims not realleged in an

  amended complaint may be deemed voluntarily dismissed. See Lacey v. Maricopa

  County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc). If Sanney fails to file an

  amended complaint that cures the deficiencies in his claims, this action may be

  automatically dismissed and may count as a “strike” under 28 U.S.C. § 1915(g). 7


        7
            Section1915(g) bars a civil action by a prisoner proceeding in forma pauperis:

                  if the prisoner has, on 3 or more prior occasions, while incarcerated or
                  detained in any facility, brought an action or appeal in a court of the
                  United States that was dismissed on the grounds that it is frivolous,
                  malicious, or fails to state a claim upon which relief may be granted,
                  unless the prisoner is under imminent danger of serious physical injury.

        28 U.S.C. § 1915(g).
                                                  22
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 23 of 24              PageID #: 98




                                  V. CONCLUSION

        (1) The “Halawa Medical Unit” and the “Medical Unit Staff and Admin

  Team” are TERMINATED.

        (2) Sanney’s claims for money damages and prospective declaratory or

  injunctive relief against Defendants in their official capacities are DISMISSED

  with prejudice.

        (3) Sanney’s denial-of-medical-care claim against Dr. Toyama is

  DISMISSED with prejudice.

        (4) Sanney’s denial-of-medical-care claims against John Doe 1, Jane Doe 1,

  and John Doe 2 are DISMISSED with leave granted to amend.

        (5) Sanney must file an amended pleading that cures the deficiencies in

  these claims on or before Wednesday, July 7, 2021. Failure to file an amended

  pleading that cures the noted deficiencies in his claims may result in dismissal of

  this action without further notice and incur a strike pursuant to 28 U.S.C.

  § 1915(g).

        (6) Sanney’s Motion for Appointment of Counsel is DENIED without

  prejudice.




                                           23
Case 1:20-cv-00141-HG-WRP Document 15 Filed 05/28/21 Page 24 of 24          PageID #: 99




        (7) The Clerk is DIRECTED to send Sanney a prisoner civil rights

  complaint form so that he may comply with the directions of this Order.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, May 28, 2021.




                                          24
